IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 734 MAL 2017
                                              :
                      Respondent              :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
                v.                            :   Order of the Superior Court at No.
                                              :   1728 MDA 2016 entered on
                                              :   September 29, 2017, affirming the
 JAMES R. CRUZ, JR.,                          :   PCRA Order of the Centre County
                                              :   Court of Common Pleas at No. CP-14-
                      Petitioner              :   CR-0001246-1993 entered on
                                              :   September 14, 2016


                                        ORDER
PER CURIAM                                              DECIDED: March 28, 2018

         AND NOW, this 28th day of March, 2018, the Petition for Allowance of Appeal is

GRANTED. The judgment of the Superior Court is VACATED, as is the January 5, 2017

order of the Centre County Court of Common Pleas dismissing the untimely Petitioner’s

petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-46. The case

is REMANDED to the PCRA Centre County Court of Common Pleas for reconsideration

in light of this Court’s recent decision in Commonwealth v. Chmiel, 173 A.3d 617 (Pa.

2017).